Citation Nr: 1300251	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-15 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as being secondary to exposure to chemical dioxins. 

2.  Entitlement to service connection for neuropathy of the feet (claimed as numbness of the lower extremities) as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION


The Veteran served on active duty in the US Marine Corps from April 1962 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

All documents in the Veteran's Virtual VA electronic folder were considered by the RO prior to certification of the Veteran's claim to the Board. 

The Veteran's claims were remanded by the Board in May 2010 and August 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus secondary to alleged exposure to chemical dioxins while he was stationed on the unincorporated organized territory of Guam.  He also asserts that he was in Vietnam while he was onboard the ship the USS Banner.  He believes that service connection should be granted on a presumptive basis if his allegations of herbicide exposure are confirmed.  38 C.F.R. § 3.309(e) (2012).  The Board notes that the Veteran has submitted, on an ongoing basis, a significant quantity of evidence concerning the presence of potentially pertinent toxic substances in Guam, including herbicides, which some parties suggest may be attributable to U.S. military operations in Guam from around the time of the Veteran's period of service.  He has submitted copies of articles indicating that chemical dioxins, including Agent Orange, Purple, and White, may have been stored and/or used on Guam around the time the Veteran served there.  The Veteran has also submitted evidence which reflects that in the 1990's, the Environmental Protection Agency listed Anderson Air Force Base as a toxic site with dioxin contaminated soil and ordered clean up of the site.  Various items of additional evidence further suggest similar findings of contamination in Guam. 

The Veteran reports that he was on the ship the USS Banner from February 1, 1965 to June 23, 1965.  He maintains that during this time the ship went to Vietnam and while there he engaged in rubber boat training.  In June 2012, the AMC contacted the Department of the Navy and requested the ships logs and the administrative documents that might confirm the presence of the Veteran on the ship during the time in question, confirm whether rubber boat training occurred during this time, and whether individuals onboard the rubber boats would have come in contact with the Vietnamese shoreline.  In a June 2012 response the archivist at the Department of the Navy provided a 1965 command history report from the USS Banner and stated that more information could be obtained from the ship's deck logs which are held by the National Archives.  No attempt has been made to obtain information from the ship's deck logs from the National Archives.  Accordingly the Veteran's claims must be remanded in order that information from the deck logs from the USS Banner dated from February 1, 1965 to June 23, 1965 may be obtained from the National Archives.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the National Archives and request information from the deck logs from the ship USS Banner (AKL-25) dated from February 1, 1965 to June 23, 1965, concerning whether the Veteran was on the ship during the time in question and whether rubber boat training occurred during this time.  All information obtained should be included in the claims folder for review.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Upon completion of the above requested development reconsider the Veteran's claim.  If any benefit sought on appeal is denied, the Veteran should be provided a supplemental statement of the case and afforded the appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



